Citation Nr: 1623890	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-21 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a right hip disorder, to include as secondary to service-connected right knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board also notes that the Veteran submitted a timely notice of disagreement with a March 2015 rating decision, appealing the grant of a separate evaluation for limitation of extension of the right knee, as well as the continued evaluation for right knee instability. See May 2015 notice of disagreement.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of that NOD and is processing that appeal.  Therefore, a remand for issuance of a statement of the case (SOC) is not required at this time. See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC). 

This appeal was processed via a paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) claims files.  The VBMS file contains additional relevant documents, including a November 2014 notice letter and written response from the Veteran, additional VA treatment records considered by the RO in connection with more recent claims, the March 2015 rating decision and May 2015 notice of disagreement for the increased evaluation claims, and a May 2016 written appellate brief.  The Virtual VA file contains documents that are either duplicative of the evidence in the paper and VBMS files or not relevant to the issues on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, it appears that there may be outstanding, relevant VA treatment records, as detailed in the directives below.

In addition, the Veteran has been afforded VA examinations for his right knee claims; however, these examinations did not address his right hip.  The Veteran and his representative have contended that his current right hip problems are related to an in-service injury during which he also injured his right knee after he fell off the wing of an F-4 fighter/bomber.  They have also asserted that the disorder is secondary to his service-connected right knee disability.  See, e.g., June 2010 notice of disagreement; May 2016 written appellate brief.  His service records show that he served as aircraft safety equipment mechanic and that he complained of trauma to the right knee.  See, e.g., DD 214 and service treatment records from December 1976 and August 1977 narrative summary for right knee surgery.  A July 2009 VA treatment record also shows a current finding of mild degenerative changes.

Based on the foregoing, there is evidence that the Veteran's right hip problems may be related to his military service or a service-connected disability, and a VA examination and medical opinion are needed.

Finally, the Board notes that additional evidence has been received that was not previously considered by the AOJ in connection with the right hip claim on appeal, including Social Security Administration (SSA) records and additional VA treatment records the RO obtained for other claims.  A supplemental statement of the case (SSOC) has not been issued, and the Veteran has not submitted a waiver of the AOJ's initial consideration of this evidence obtained by the RO.  The AOJ has also not had an opportunity to adjudicate the right hip claim on a secondary basis.  As such, the case must be referred to the AOJ for review and preparation of an SSOC.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right hip.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.  The request for VA treatment records should include a search for the earlier VA treatment the Veteran reported in his August 2011 substantive appeal.

2.  The AOJ should associate the Veteran's SSA records (currently in the paper claims file in CD format) with the Virtual VA or VBMS claims file.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right hip disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, as well as the December 2009 SSA disability evaluation and related documents.

The Veteran and his representative have contended that his current right hip problems are related to an in-service injury during which he also injured his right knee after he fell off the wing of an F-4 fighter/bomber.  He has also asserted that his right hip disorder was secondary to his service-connected right knee disability.  See, e.g., June 2010 notice of disagreement; May 2016 written appellate brief.  His service records show that he served as aircraft safety equipment mechanic and that he complained of trauma to the right knee.  See, e.g., DD 214 and service treatment records from December 1976 and August 1977 narrative summary for right knee surgery.  A July 2009 VA treatment record also shows a current finding of mild degenerative changes.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right hip disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any injury therein.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or permanently aggravated by his service-connected right knee disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence, including all evidence received since the July 2011 statement of the case.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






